
	

115 SRES 184 ATS: Relative to the death of James Paul David “Jim” Bunning, former United States Senator for the Commonwealth of Kentucky.
U.S. Senate
2017-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 184
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2017
			Mr. McConnell (for himself, Mr. Schumer, Mr. Paul, Mr. Alexander, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Ms. Cortez Masto, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Ms. Harris, Ms. Hassan, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. Kennedy, Mr. King, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Scott, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Strange, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, Mr. Wyden, and Mr. Young) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of James Paul David Jim Bunning, former United States Senator for the Commonwealth of Kentucky.
	
	
 Whereas Jim Bunning served the people of Fort Thomas, Kentucky in the Fort Thomas City Council for 2 years;
 Whereas Jim Bunning served the people of Kentucky in the Kentucky State Senate for 4 years; Whereas Jim Bunning served the people of Kentucky's 4th District with distinction for 12 years in the United States House of Representatives, and as Chair of the House Ways and Means Subcommittee on Social Security;
 Whereas Jim Bunning served the people of Kentucky with distinction for 12 years in the United States Senate;
 Whereas Jim Bunning pitched a no-hitter for the Detroit Tigers against the Boston Red Sox at Fenway Park on July 20, 1958;
 Whereas Jim Bunning pitched a perfect game for the Philadelphia Phillies against the New York Mets on June 21, 1964, the first in the National League in 84 years and the first in the major leagues since the 1956 World Series; and
 Whereas Jim Bunning was inducted into the National Baseball Hall of Fame in 1996: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Jim Bunning, former member of the United States Senate.
		
	
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family members of the deceased.
	
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the Honorable Jim Bunning.
